
	
		II
		Calendar No. 536
		112th CONGRESS
		2d Session
		S. 2215
		[Report No. 112–231]
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2012
			Mr. Durbin (for himself,
			 Mr. Boozman, Mr. Coons, Mr.
			 Cardin, and Ms. Landrieu)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			November 13, 2012
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To create jobs in the United States by increasing United
		  States exports to Africa by at least 200 percent in real dollar value within 10
		  years, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Increasing American Jobs Through
			 Greater Exports to Africa Act of 2012.
		2.Findings;
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)Export growth
			 helps United States business grow and create American jobs. In 2010, 60 percent
			 of American exports came from small- and medium-sized businesses.
				(2)On January 31,
			 2011, the President mandated an executive review across agencies to determine
			 where the United States Government could become more competitive and helpful to
			 business, including help with promoting exports.
				(3)Several United
			 States Government agencies are involved in export promotion. Coordination of
			 the efforts of these agencies through the Trade Promotion Coordinating
			 Committee lacks sufficient strategic implementation and accountability.
				(4)Many other
			 countries have trade promotion programs that aggressively compete against
			 United States exports in Africa and around the world. For example, in 2010,
			 medium- and long-term official export credit general volumes from the Group of
			 7 countries (Canada, France, Germany, Italy, Japan, the United Kingdom, and the
			 United States) totaled $65,400,000,000. Germany provided the largest level of
			 support at $22,500,000,000, followed by France at $17,400,000,000 and the
			 United States at $13,000,000,000. Official export credit support by emerging
			 market economies such as Brazil, China, and India are significant as
			 well.
				(5)Between 2008 and
			 2010, China alone provided more than $110,000,000,000 in loans to the
			 developing world, and, in 2009, China surpassed the United States as the
			 leading trade partner of African countries. The Export-Import Bank of the
			 United States substantially increased lending to United States businesses
			 focused on Africa from $400,000,000 in 2009 to an anticipated $1,000,000,000 in
			 2011, but the Export-Import Bank of China dwarfed this effort with an estimated
			 $12,000,000,000 worth of financing.
				(6)Other countries
			 such as India, Turkey, Russia, and Brazil are also aggressively seeking markets
			 in Africa using their national export banks to provide concessional
			 assistance.
				(7)The Chinese
			 practice of concessional financing runs contrary to the principles of the
			 Organization of Economic Co-operation and Development related to open market
			 rates, undermines naturally competitive rates, and can allow governments in
			 Africa to overlook the troubling record on labor practices, human rights, and
			 environmental impact.
				(8)The African
			 continent is undergoing a period of rapid growth and middle class development,
			 as seen from major indicators such as Internet use and clean water access. In
			 2000, only 6.7 percent of the population of Africa had access to the Internet.
			 In 2009, 27.1 percent of the population had Internet access. Seventy-eight
			 percent of Africa’s rural population now has access to clean water.
				(9)Economists have
			 designated Africa as the next frontier market, with
			 profitability and growth rates among many African firms exceeding global
			 averages in recent years. Countries in Africa have a collective spending power
			 of almost $9,000,000,000 and a gross domestic product of $1,600,000,000,000,
			 which are projected to double in the next 10 years.
				(10)Sub-Saharan
			 Africa is projected to have the fastest growing economies in the world over the
			 next 5 years, with 7 of the 10 fastest growing economies located in sub-Saharan
			 Africa.
				(11)When countries
			 such as China assist with large-scale government projects, they also gain an
			 upper hand in relations with African leaders and access to valuable commodities
			 such as oil and copper, typically without regard to environmental, human
			 rights, labor, or governance standards.
				(12)Unless the United
			 States can offer competitive financing for its firms in Africa, it will be
			 deprived of opportunities to participate in African efforts to close the
			 continent’s significant infrastructure gap that amounts to an estimated
			 $100,000,000,000.
				(b)PurposeThe
			 purpose of this Act is to create jobs in the United States by expanding
			 programs that will result in increasing United States exports to Africa by 200
			 percent in real dollar value within 10 years.
			3.DefinitionsIn this Act:
			(1)AfricaThe
			 term Africa refers to the entire continent of Africa and its 54
			 countries, including the Republic of South Sudan.
			(2)African
			 DiasporaThe term African diaspora means the people
			 of African origin living in the United States, irrespective of their
			 citizenship and nationality, who are willing to contribute to the development
			 of Africa.
			(3)AGOAThe
			 term AGOA means the African Growth and Opportunity Act (19 U.S.C.
			 3701 et seq.).
			(4)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means—
				(A)the Committee on
			 Appropriations, the Committee on Banking, Housing, and Urban Affairs, and the
			 Committee on Foreign Relations of the Senate; and
				(B)the Committee on
			 Appropriations, the Committee on Energy and Commerce, the Committee on
			 Financial Services, the Committee on Foreign Affairs, and the Committee on Ways
			 and Means of the House of Representatives.
				(5)Development
			 agenciesThe term development agencies includes the
			 Department of State, including the United States Agency for International
			 Development (USAID), the Millennium Challenge Corporation (MCC), the Overseas
			 Private Investment Corporation (OPIC), and the United States Trade and
			 Development Agency (USTDA).
			(6)Trade Policy
			 Staff CommitteeThe term Trade Policy Staff
			 Committee means the Trade Policy Staff Committee established pursuant to
			 section 2002.2 of title 15, Code of Federal Regulations, and is composed of
			 representatives of Federal agencies in charge of developing and coordinating
			 United States positions on international trade and trade-related investment
			 issues.
			(7)Multilateral
			 development banksThe term multilateral development
			 banks has the meaning given that term in section 1701(c)(4) of the
			 International Financial Institutions Act (22 U.S.C. 262r(c)(4)) and includes
			 the African Development Foundation.
			(8)Sub-Saharan
			 regionThe term sub-Saharan region refers to the 49
			 countries listed in section 107 of the African Growth and Opportunity Act (19
			 U.S.C. 3706) and includes the Republic of South Sudan.
			(9)Trade Promotion
			 Coordinating CommitteeThe term Trade Promotion
			 Coordinating Committee means the Trade Promotion Coordinating Committee
			 established by Executive Order 12870 (58 Fed. Reg. 51753).
			(10)United States
			 and Foreign Commercial ServiceThe term United States and
			 Foreign Commercial Service means the United States and Foreign
			 Commercial Service established by section 2301 of the Export Enhancement Act of
			 1988 (15 U.S.C. 4721).
			4.Strategy
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall establish a comprehensive United States
			 strategy for public and private investment, trade, and development in
			 Africa.
			(b)Focus of
			 strategyThe strategy required by subsection (a) shall focus
			 on—
				(1)increasing exports
			 of United States goods and services to Africa by 200 percent in real dollar
			 value within 10 years from the date of the enactment of this Act;
				(2)coordinating
			 United States commercial interests with development priorities in
			 Africa;
				(3)developing
			 relationships between the governments of countries in Africa and United States
			 businesses that have an expertise in such issues as infrastructure development,
			 technology, telecommunications, energy, and agriculture;
				(4)improving the
			 competitiveness of United States businesses in Africa, including the role the
			 African diaspora can play in enhancing such competitiveness;
				(5)exploring ways
			 that African diaspora remittances can help governments in Africa tackle
			 economic, development, and infrastructure financing needs;
				(6)promoting economic
			 integration in Africa through working with the subregional economic
			 communities, supporting efforts for deeper integration through the development
			 of customs unions within western and central Africa and within eastern and
			 southern Africa, eliminating time-consuming border formalities into and within
			 these areas, and supporting regionally based infrastructure projects;
				(7)encouraging a
			 greater understanding among United States business and financial communities of
			 the opportunities Africa holds for United States exports; and
				(8)monitoring—
					(A)market loan rates
			 and the availability of capital for United States business investment in
			 Africa;
					(B)loan rates offered
			 by the governments of other countries for investment in Africa; and
					(C)the policies of
			 other countries with respect to export financing for investment in Africa that
			 are predatory or distort markets.
					(c)ConsultationsIn
			 developing the strategy required by subsection (a), the President shall consult
			 with—
				(1)Congress;
				(2)each agency that
			 is a member of the Trade Promotion Coordinating Committee;
				(3)the multilateral
			 development banks;
				(4)each agency that
			 participates in the Trade Policy Staff Committee;
				(5)the President's
			 National Export Council;
				(6)each of the
			 development agencies;
				(7)any other Federal
			 agencies with responsibility for export promotion or financing and development;
			 and
				(8)the private
			 sector, including businesses, nongovernmental organizations, and African
			 diaspora groups.
				(d)Submission to
			 Congress
				(1)StrategyNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall submit to Congress the strategy required by subsection (a).
				(2)Progress
			 reportNot later than 3 years after the date of the enactment of
			 this Act, the President shall submit to Congress a report on the implementation
			 of the strategy required by subsection (a).
				(3)Content of
			 reportThe report required by paragraph (2) shall include an
			 assessment of the extent to which the strategy required by subsection
			 (a)—
					(A)has been
			 successful in developing critical analyses of policies to increase exports to
			 Africa;
					(B)has been
			 successful in increasing the competitiveness of United States businesses in
			 Africa;
					(C)has been
			 successful in creating jobs in the United States, including the nature and
			 sustainability of such jobs;
					(D)has provided
			 sufficient United States Government support to meet third country competition
			 in the region;
					(E)has been
			 successful in helping the African diaspora in the United States participate in
			 economic growth in Africa;
					(F)has been
			 successful in promoting economic integration in Africa; and
					(G)has made a
			 meaningful contribution to the transformation of Africa and its full
			 integration into the 21st century world economy, not only as a supplier of
			 primary products but also as full participant in international supply and
			 distribution chains.
					5.Special Africa
			 Strategy CoordinatorThe
			 President shall designate an individual to serve as Special Africa Export
			 Strategy Coordinator—
			(1)to oversee the
			 development and implementation of the strategy required by section 4;
			 and
			(2)to coordinate with
			 the Trade Promotion Coordinating Committee, (the interagency AGOA committees),
			 and development agencies with respect to developing and implementing the
			 strategy.
			6.Trade mission to
			 AfricaIt is the sense of
			 Congress that, not later than 1 year after the date of the enactment of this
			 Act, the Secretary of Commerce and other high-level officials of the United
			 States Government with responsibility for export promotion, financing, and
			 development should conduct a joint trade mission to Africa.
		7.Personnel
			(a)United States
			 and foreign commercial service
				(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary of Commerce shall ensure that not less than 14 total
			 United States and Foreign Commercial Service officers are assigned to
			 Africa.
				(2)AssignmentThe
			 Secretary shall, in consultation with the Trade Promotion Coordinating
			 Committee and the Special Africa Export Strategy Coordinator, assign the United
			 States and Foreign Commercial Service officers described in paragraph (1) to
			 United States embassies in Africa.
				(3)Multilateral
			 development banks
					(A)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary of Commerce shall assign not less than 1 full-time
			 United States and Foreign Commercial Service officer to the office of the
			 United States Executive Director at each multilateral development bank.
					(B)ResponsibilitiesEach
			 United States and Foreign Commercial Service officer assigned under
			 subparagraph (A) shall be responsible for—
						(i)increasing the
			 access of United States businesses to procurement contracts with the
			 multilateral development bank to which the officer is assigned; and
						(ii)facilitating the
			 access of United States businesses to risk insurance, equity investments,
			 consulting services, and lending provided by that bank.
						(b)Export-Import
			 Bank of the United StatesOf the amounts collected by the
			 Export-Import Bank that remain after paying the expenses the Bank is authorized
			 to pay from such amounts for administrative expenses, the Bank shall use
			 sufficient funds to do the following:
				(1)Assign, in
			 consultation with the Trade Promotion Coordinating Committee and the Special
			 Africa Export Strategy Coordinator, not less than 3 full-time employees of the
			 Bank to geographically appropriate field offices in Africa.
				(2)Increase the
			 number of employees of the Bank assigned to United States field offices of the
			 Bank to not less than 30, to be distributed as geographically appropriate
			 through the United States. Such offices shall coordinate with the related
			 export efforts undertaken by the Small Business Administration regional field
			 offices.
				(3)Upgrade the Bank's
			 equipment and software to more expeditiously, effectively, and efficiently
			 process and track applications for financing received by the Bank.
				(c)Overseas Private
			 Investment Corporation
				(1)StaffingOf
			 the net offsetting collections collected by the Overseas Private Investment
			 Corporation used for administrative expenses, the Corporation shall use
			 sufficient funds to increase by not more than 5 the staff needed to promote
			 stable and sustainable economic growth and development in Africa, to strengthen
			 and expand the private sector in Africa, and to facilitate the general economic
			 development of Africa, with a particular focus on helping United States
			 businesses expand into African markets.
				(2)ReportThe
			 Corporation shall report to the appropriate congressional committees on whether
			 recent technology upgrades have resulted in more effective and efficient
			 processing and tracking of applications for financing received by the
			 Corporation.
				8.TrainingThe President shall develop a plan—
			(1)to standardize the training received by
			 United States and Foreign Commercial Service officers, economic officers of the
			 Department of State, and economic officers of the United States Agency for
			 International Development with respect to the programs and procedures of the
			 Export-Import Bank of the United States, the Overseas Private Investment
			 Corporation, the Small Business Administration, and the United States Trade and
			 Development Agency; and
			(2)to ensure that,
			 not later than 1 year after the date of the enactment of this Act—
				(A)all United States
			 and Foreign Commercial Service officers that are stationed overseas receive the
			 training described in paragraph (1); and
				(B)in the case of a
			 country to which no United States and Foreign Commercial Service officer is
			 assigned, any economic officer of the Department of State stationed in that
			 country shall receive that training.
				9.Export-Import
			 Bank Capitalization
			(a)In
			 generalSection 6(a)(2) of
			 the Export-Import Bank Act of 1945 (12 U.S.C. 635e(a)(2)) is amended—
				(1)in subparagraph
			 (D), by striking and;
				(2)in subparagraph
			 (E), by striking 2011, and inserting 2011,
			 $95,000,000,000;; and
				(3)by adding at the
			 end the following:
					
						(F)during fiscal year
				2012 and each fiscal year thereafter through fiscal year 2016,
				$150,000,000,000; and
						(G)subject to
				paragraph (4), during fiscal year 2017 and each fiscal year thereafter,
				$175,000,000,000.
						.
				(b)Special rule for
			 increase in applicable amountSection 6(a) of the Export-Import
			 Bank Act of 1945 (12 U.S.C. 635e(a)) is amended by adding at the end the
			 following:
				
					(4)Special rule for
				increase in applicable amount
						(A)In
				generalBeginning in fiscal year 2017, and each fiscal year
				thereafter, the applicable amount under paragraph (1) shall be
				$175,000,000,000, if the Comptroller General of the United States determines
				pursuant to subparagraph (B) that the increase in the applicable amount under
				paragraph (1)(F) has been effective in increasing viable loans to further
				United States exports, including to Africa.
						(B)Report by
				GAOThe Comptroller General of the United States shall conduct a
				study of the operations of the Bank and the effectiveness of increasing the
				applicable amount under this subsection. Not later than 18 months after the
				date of the enactment of this Act, the Comptroller General shall submit a
				report to Congress regarding the Comptroller General’s determination on the
				effective use by the Bank of the increase in the applicable amount under this
				subsection.
						.
			(c)Percent To Be
			 used for projects in AfricaSection 6(a) of the Export-Import
			 Bank Act of 1945 (12 U.S.C. 635e(a)), as amended by subsection (b), is amended
			 by adding at the end the following:
				
					(5)Percent of
				increase to be used for projects in AfricaNot less than 25
				percent of the amount by which the applicable amount under paragraph (1) is
				increased under paragraph (2) (F) or (G) over the applicable amount for fiscal
				year 2011 shall be used for loans, guarantees, and insurance for projects in
				Africa.
					.
			(d)Availability of
			 portion of capitalization To compete against foreign concessional
			 loansNot less than $250,000,000 of the total bank capitalization
			 of the Export-Import Bank shall be available annually for loans that counter
			 below-market rate, preferential, tied aid, or other related non-market loans
			 offered by other nations for which United States companies are also competing
			 or interested in competing.
			10.Tied aid credit
			 fund
			(a)Sense of
			 CongressIt is the sense of Congress that the Export-Import Bank
			 should use its Tied Aid Credit Fund to aggressively help United States
			 companies compete for projects in which a foreign government is using any type
			 of below market, preferential, or tied aid loan. The Bank shall make use of any
			 loan products available, including pursuant to section 9(d), to counter these
			 foreign offerings.
			(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter, the Export-Import Bank shall report to the appropriate
			 congressional committees if the Bank has not used at least $220,000,000 in tied
			 aid credit during the preceding fiscal year. The report shall include—
				(1)a description of
			 all requests for grants from the Tied-Aid Credit Fund or other similar funds
			 (established under section 10 of the Export-Import Bank Act of 1945 (12 U.S.C.
			 635i–3)) received by the Bank during that fiscal year;
				(2)a description of
			 similar concessional (below market rate) loans made by other countries during
			 that fiscal year; and
				(3)a description of
			 any such grant requests that were denied and the reason for such denial.
				11.Small Business
			 AdministrationSection 22(b)
			 of the Small Business Act (15 U.S.C. 649(b)) is amended—
			(1)in the matter
			 preceding paragraph (1), by inserting the Trade Promotion Coordinating
			 Committee, after Director of the United States Trade and
			 Development Agency,; and
			(2)in paragraph (3),
			 by inserting regional offices of the Export-Import Bank, after
			 Retired Executives,.
			12.Bilateral,
			 subregional and regional, and multilateral agreementsWhere applicable, the United States Trade
			 Representative and officials of the Export-Import Bank shall explore
			 opportunities to negotiate bilateral, subregional, and regional agreements that
			 encourage trade and eliminate nontariff barriers to trade between countries,
			 such as negotiating investor friendly double-taxation treaties and investment
			 promotion agreements. United States negotiators in multilateral forum should
			 take into account the objectives of this Act. To the extent any such agreements
			 exist between the United States and an African country, the Trade
			 Representative shall ensure that the agreement is being implemented in a manner
			 that maximizes the positive effects for United States trade, export, and labor
			 interests as well as the economic development of the countries in
			 Africa.
		
	
		1.Short titleThis Act may be cited as the
			 Increasing American Jobs Through
			 Greater Exports to Africa Act of 2012.
		2.Findings;
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)Export growth helps
			 United States business grow and create American jobs. In 2010, 60 percent of
			 American exports came from small- and medium-sized businesses.
				(2)On January 31, 2011, the
			 President mandated an executive review across agencies to determine where the
			 United States Government could become more competitive and helpful to business,
			 including help with promoting exports.
				(3)Several United States
			 Government agencies are involved in export promotion. Coordination of the
			 efforts of these agencies through the Trade Promotion Coordinating Committee
			 lacks sufficient strategic implementation and accountability.
				(4)Many other countries have
			 trade promotion programs that aggressively compete against United States
			 exports in Africa and around the world. For example, in 2010, medium- and
			 long-term official export credit general volumes from the Group of 7 countries
			 (Canada, France, Germany, Italy, Japan, the United Kingdom, and the United
			 States) totaled $65,400,000,000. Germany provided the largest level of support
			 at $22,500,000,000, followed by France at $17,400,000,000 and the United States
			 at $13,000,000,000. Official export credit support by emerging market economies
			 such as Brazil, China, and India are significant as well.
				(5)Between 2008 and 2010,
			 China alone provided more than $110,000,000,000 in loans to the developing
			 world, and, in 2009, China surpassed the United States as the leading trade
			 partner of African countries. The Export-Import Bank of the United States
			 substantially increased lending to United States businesses focused on Africa
			 from $400,000,000 in 2009 to an anticipated $1,000,000,000 in 2011, but the
			 Export-Import Bank of China dwarfed this effort with an estimated
			 $12,000,000,000 worth of financing.
				(6)Other countries such as
			 India, Turkey, Russia, and Brazil are also aggressively seeking markets in
			 Africa using their national export banks to provide concessional
			 assistance.
				(7)The Chinese practice of
			 concessional financing runs contrary to the principles of the Organization of
			 Economic Co-operation and Development related to open market rates, undermines
			 naturally competitive rates, and can allow governments in Africa to overlook
			 the troubling record on labor practices, human rights, and environmental
			 impact.
				(8)The African continent is
			 undergoing a period of rapid growth and middle class development, as seen from
			 major indicators such as Internet use and clean water access. In 2000, only 6.7
			 percent of the population of Africa had access to the Internet. In 2009, 27.1
			 percent of the population had Internet access. Seventy-eight percent of
			 Africa’s rural population now has access to clean water.
				(9)Economists have
			 designated Africa as the next frontier market, with
			 profitability and growth rates among many African firms exceeding global
			 averages in recent years. Countries in Africa have a collective spending power
			 of almost $9,000,000,000 and a gross domestic product of $1,600,000,000,000,
			 which are projected to double in the next 10 years.
				(10)Sub-Saharan Africa is
			 projected to have the fastest growing economies in the world over the next 5
			 years, with 7 of the 10 fastest growing economies located in sub-Saharan
			 Africa.
				(11)When countries such as
			 China assist with large-scale government projects, they also gain an upper hand
			 in relations with African leaders and access to valuable commodities such as
			 oil and copper, typically without regard to environmental, human rights, labor,
			 or governance standards.
				(12)Unless the United States
			 can offer competitive financing for its firms in Africa, it will be deprived of
			 opportunities to participate in African efforts to close the continent’s
			 significant infrastructure gap that amounts to an estimated
			 $100,000,000,000.
				(b)PurposeThe
			 purpose of this Act is to create jobs in the United States by expanding
			 programs that will result in increasing United States exports to Africa by 200
			 percent in real dollar value within 10 years.
			3.DefinitionsIn this Act:
			(1)AfricaThe
			 term Africa refers to the entire continent of Africa and its 54
			 countries, including the Republic of South Sudan.
			(2)African
			 DiasporaThe term African diaspora means the people
			 of African origin living in the United States, irrespective of their
			 citizenship and nationality, who are willing to contribute to the development
			 of Africa.
			(3)AGOAThe
			 term AGOA means the African Growth and Opportunity Act (19 U.S.C.
			 3701 et seq.).
			(4)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means—
				(A)the Committee on
			 Appropriations, the Committee on Banking, Housing, and Urban Affairs, and the
			 Committee on Foreign Relations of the Senate; and
				(B)the Committee on
			 Appropriations, the Committee on Energy and Commerce, the Committee on
			 Financial Services, the Committee on Foreign Affairs, and the Committee on Ways
			 and Means of the House of Representatives.
				(5)Development
			 agenciesThe term development agencies includes the
			 Department of State, the United States Agency for International Development
			 (USAID), the Millennium Challenge Corporation (MCC), the Overseas Private
			 Investment Corporation (OPIC), the United States Trade and Development Agency
			 (USTDA), the United States Department of Agriculture (USDA), and relevant
			 multilateral development banks.
			(6)Trade Policy Staff
			 CommitteeThe term Trade Policy Staff Committee
			 means the Trade Policy Staff Committee established pursuant to section 2002.2
			 of title 15, Code of Federal Regulations, and is composed of representatives of
			 Federal agencies in charge of developing and coordinating United States
			 positions on international trade and trade-related investment issues.
			(7)Multilateral
			 development banksThe term multilateral development
			 banks has the meaning given that term in section 1701(c)(4) of the
			 International Financial Institutions Act (22 U.S.C. 262r(c)(4)) and includes
			 the African Development Foundation.
			(8)Sub-Saharan
			 regionThe term sub-Saharan region refers to the 49
			 countries listed in section 107 of the African Growth and Opportunity Act (19
			 U.S.C. 3706) and includes the Republic of South Sudan.
			(9)Trade Promotion
			 Coordinating CommitteeThe term Trade Promotion
			 Coordinating Committee means the Trade Promotion Coordinating Committee
			 established by Executive Order 12870 (58 Fed. Reg. 51753).
			(10)United States and
			 Foreign Commercial ServiceThe term United States and
			 Foreign Commercial Service means the United States and Foreign
			 Commercial Service established by section 2301 of the Export Enhancement Act of
			 1988 (15 U.S.C. 4721).
			4.Strategy
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall establish a comprehensive United States
			 strategy for public and private investment, trade, and development in
			 Africa.
			(b)Focus of
			 strategyThe strategy required by subsection (a) shall focus
			 on—
				(1)increasing exports of
			 United States goods and services to Africa by 200 percent in real dollar value
			 within 10 years from the date of the enactment of this Act;
				(2)promoting the alignment
			 of United States commercial interests with development priorities in
			 Africa;
				(3)developing relationships
			 between the governments of countries in Africa and United States businesses
			 that have an expertise in such issues as infrastructure development,
			 technology, telecommunications, energy, and agriculture;
				(4)improving the
			 competitiveness of United States businesses in Africa, including the role the
			 African diaspora can play in enhancing such competitiveness;
				(5)exploring ways that
			 African diaspora remittances can help communities in Africa tackle economic,
			 development, and infrastructure financing needs;
				(6)promoting economic
			 integration in Africa through working with the subregional economic
			 communities, supporting efforts for deeper integration through the development
			 of customs unions within western and central Africa and within eastern and
			 southern Africa, eliminating time-consuming border formalities into and within
			 these areas, and supporting regionally based infrastructure projects;
				(7)encouraging a greater
			 understanding among United States business and financial communities of the
			 opportunities Africa holds for United States exports; and
				(8)monitoring—
					(A)market loan rates and the
			 availability of capital for United States business investment in Africa;
					(B)loan rates offered by the
			 governments of other countries for investment in Africa; and
					(C)the policies of other
			 countries with respect to export financing for investment in Africa that are
			 predatory or distort markets.
					(c)ConsultationsIn
			 developing the strategy required by subsection (a), the President shall consult
			 with—
				(1)Congress;
				(2)each agency that is a
			 member of the Trade Promotion Coordinating Committee;
				(3)the relevant multilateral
			 development banks, in coordination with the Secretary of the Treasury and the
			 respective United States Executive Directors of such banks;
				(4)each agency that
			 participates in the Trade Policy Staff Committee;
				(5)the President's National
			 Export Council;
				(6)each of the development
			 agencies;
				(7)any other Federal
			 agencies with responsibility for export promotion or financing and development;
			 and
				(8)the private sector,
			 including businesses, nongovernmental organizations, and African diaspora
			 groups.
				(d)Submission to
			 Congress
				(1)StrategyNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall submit to Congress the strategy required by subsection (a).
				(2)Progress
			 reportNot later than 3 years after the date of the enactment of
			 this Act, the President shall submit to Congress a report on the implementation
			 of the strategy required by subsection (a).
				(3)Content of
			 reportThe report required by paragraph (2) shall include an
			 assessment of the extent to which the strategy required by subsection
			 (a)—
					(A)has been successful in
			 developing critical analyses of policies to increase exports to Africa;
					(B)has been successful in
			 increasing the competitiveness of United States businesses in Africa;
					(C)has been successful in
			 creating jobs in the United States, including the nature and sustainability of
			 such jobs;
					(D)has provided sufficient
			 United States Government support to meet third country competition in the
			 region;
					(E)has been successful in
			 helping the African diaspora in the United States participate in economic
			 growth in Africa;
					(F)has been successful in
			 promoting economic integration in Africa; and
					(G)has made a meaningful
			 contribution to the transformation of Africa and its full integration into the
			 21st century world economy, not only as a supplier of primary products but also
			 as full participant in international supply and distribution chains and as a
			 consumer of international goods and services.
					5.Special Africa Strategy
			 CoordinatorThe President
			 shall designate an individual to serve as Special Africa Export Strategy
			 Coordinator—
			(1)to oversee the
			 development and implementation of the strategy required by section 4;
			 and
			(2)to coordinate with the
			 Trade Promotion Coordinating Committee, (the interagency AGOA committees), and
			 development agencies with respect to developing and implementing the
			 strategy.
			6.Trade mission to
			 AfricaIt is the sense of
			 Congress that, not later than 1 year after the date of the enactment of this
			 Act, the Secretary of Commerce and other high-level officials of the United
			 States Government with responsibility for export promotion, financing, and
			 development should conduct a joint trade mission to Africa.
		7.Personnel
			(a)United States and
			 foreign commercial service
				(1)In
			 generalThe Secretary of Commerce shall ensure that not less than
			 12 total United States and Foreign Commercial Service officers are assigned to
			 Africa for each of the first 5 fiscal years beginning after the date of the
			 enactment of this Act.
				(2)AssignmentThe
			 Secretary shall, in consultation with the Trade Promotion Coordinating
			 Committee and the Special Africa Export Strategy Coordinator, assign the United
			 States and Foreign Commercial Service officers described in paragraph (1) to
			 United States embassies in Africa after conducting a timely resource allocation
			 analysis that represents a forward-looking assessment of future United States
			 trade opportunities in Africa.
				(3)Multilateral
			 development banks
					(A)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary of Commerce shall assign not less than 1 full-time
			 United States and Foreign Commercial Service officer to the office of the
			 United States Executive Director at the World Bank and the African Development
			 Bank.
					(B)ResponsibilitiesEach
			 United States and Foreign Commercial Service officer assigned under
			 subparagraph (A) shall be responsible for—
						(i)increasing the access of
			 United States businesses to procurement contracts with the multilateral
			 development bank to which the officer is assigned; and
						(ii)facilitating the access
			 of United States businesses to risk insurance, equity investments, consulting
			 services, and lending provided by that bank.
						(b)Export-Import Bank of
			 the United StatesOf the amounts collected by the Export-Import
			 Bank that remain after paying the expenses the Bank is authorized to pay from
			 such amounts for administrative expenses, the Bank shall use sufficient funds
			 to do the following:
				(1)Increase the number of
			 staff who spend the majority of the year based in Africa, and increase the
			 number of business development trips it conducts in Africa to meet the goals
			 set forth in section 9.
				(2)Increase the number of
			 employees of the Bank assigned to United States field offices of the Bank to
			 not less than 30, to be distributed as geographically appropriate through the
			 United States. Such offices shall coordinate with the related export efforts
			 undertaken by the Small Business Administration regional field offices.
				(3)Upgrade the Bank's
			 equipment and software to more expeditiously, effectively, and efficiently
			 process and track applications for financing received by the Bank.
				(c)Overseas Private
			 Investment Corporation
				(1)StaffingOf
			 the net offsetting collections collected by the Overseas Private Investment
			 Corporation used for administrative expenses, the Corporation shall use
			 sufficient funds to increase by not more than 5 the staff needed to promote
			 stable and sustainable economic growth and development in Africa, to strengthen
			 and expand the private sector in Africa, and to facilitate the general economic
			 development of Africa, with a particular focus on helping United States
			 businesses expand into African markets.
				(2)ReportThe
			 Corporation shall report to the appropriate congressional committees on whether
			 recent technology upgrades have resulted in more effective and efficient
			 processing and tracking of applications for financing received by the
			 Corporation.
				(d)Rule of
			 constructionNothing in this section shall be construed as
			 permitting the reduction of Department of Commerce, Department of State, Export
			 Import Bank, or Overseas Private Investment Corporation personnel or the
			 alteration of planned personnel increases in other regions, except where a
			 personnel decrease was previously anticipated or where decreased export
			 opportunities justify personnel reductions.
			8.TrainingThe President shall develop a plan—
			(1)to standardize the training received by
			 United States and Foreign Commercial Service officers, economic officers of the
			 Department of State, and economic officers of the United States Agency for
			 International Development with respect to the programs and procedures of the
			 Export-Import Bank of the United States, the Overseas Private Investment
			 Corporation, the Small Business Administration, and the United States Trade and
			 Development Agency; and
			(2)to ensure that, not later
			 than 1 year after the date of the enactment of this Act—
				(A)all United States and
			 Foreign Commercial Service officers that are stationed overseas receive the
			 training described in paragraph (1); and
				(B)in the case of a country
			 to which no United States and Foreign Commercial Service officer is assigned,
			 any economic officer of the Department of State stationed in that country shall
			 receive that training.
				9.Export-Import Bank
			 Financing
			(a)Financing for projects
			 in Africa
				(1)Sense of
			 CongressIt is the sense of Congress that foreign export credit
			 agencies are providing non-OECD arrangement compliant financing in Africa, and
			 that in order to counter such actions and ensure United States jobs, the
			 Export-Import Bank should provide timely financing to meet such terms, as
			 appropriate.
				(2)In
			 generalSection 6(a) of the
			 Export-Import Bank Act of 1945 (12 U.S.C. 635e(a)) is amended by adding at the
			 end the following:
					
						(4)Percent of financing to
				be used for projects in africaThe Bank shall increase the amount
				it finances to Africa over the prior year’s financing for each of the first
				five fiscal years beginning after the date of the enactment of the
				Increasing American Jobs Through Greater
				Exports to Africa Act of
				2012.
						.
				(3)ReportNot
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter for 5 years, the Export-Import Bank shall report to the
			 Committee on Banking, Housing, and Urban
			 Affairs, the Committee
			 on Foreign Relations, and
			 the Committee on Appropriations of the
			 Senate and the Committee on
			 Financial Services, the
			 Committee on Foreign Affairs, and the
			 Committee on Appropriations of the House of
			 Representatives if the Bank has not used at least 10 percent
			 of its lending capabilities for projects in Africa as described in paragraph
			 (4) of section 6(a) of the Export-Import Bank of 1945, as added by paragraph
			 (2). The report shall include the reasons why the Bank failed to reach this
			 goal and a description of all final applications for projects in Africa that
			 were deemed unworthy of Bank support.
				(b)Availability of portion
			 of capitalization To compete against foreign concessional loans
				(1)In
			 generalThe Bank shall make available annually such amounts as
			 are necessary for loans that counter trade distorting non-OECD arrangement
			 compliant financing or preferential, tied aid, or other related non-market
			 loans offered by other nations for which United States companies are also
			 competing or interested in competing.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter for 5 years, the Export-Import Bank shall report to the
			 Committee on Banking, Housing, and Urban
			 Affairs, the Committee
			 on Foreign Relations, and
			 the Committee on Appropriations of the
			 Senate and the Committee on
			 Financial Services, the
			 Committee on Foreign Affairs, and the
			 Committee on Appropriations of the House of
			 Representatives if the Bank has not used at least $250,000,000
			 annually for loans that counter non-OECD arrangement compliant financing
			 offered by other nations to its firms, as described in paragraph (1). The
			 report shall not disclose any information that is confidential or business
			 proprietary, or that would violate section 1905 of title 18, United States Code
			 (commonly referred to as the Trade Secrets Act). The report
			 shall include—
					(A)a description of trade
			 distorting non-OECD arrangement compliant financing loans made by other
			 countries during that fiscal year to firms that competed against United States
			 firms;
					(B)a description of any
			 similar completed applications from United States firms that were denied by the
			 Bank and the reason for such denial; and
					(C)a description of any
			 completed applications for tied aid that were denied for financing by the Bank
			 and an explanation of why the applications were denied.
					10.Small Business
			 AdministrationSection 22(b)
			 of the Small Business Act (15 U.S.C. 649(b)) is amended—
			(1)in the matter preceding
			 paragraph (1), by inserting the Trade Promotion Coordinating
			 Committee, after Director of the United States Trade and
			 Development Agency,; and
			(2)in paragraph (3), by
			 inserting regional offices of the Export-Import Bank, after
			 Retired Executives,.
			11.Bilateral, subregional
			 and regional, and multilateral agreementsWhere applicable, the President shall
			 explore opportunities to negotiate bilateral, subregional, and regional
			 agreements that encourage trade and eliminate nontariff barriers to trade
			 between countries, such as negotiating investor friendly double-taxation
			 treaties and investment promotion agreements. United States negotiators in
			 multilateral forum should take into account the objectives of this Act. To the
			 extent any such agreements exist between the United States and an African
			 country, the President shall ensure that the agreement is being implemented in
			 a manner that maximizes the positive effects for United States trade, export,
			 and labor interests as well as the economic development of the countries in
			 Africa.
		
	
		November 13, 2012
		Reported with an amendment
	
